Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 1 of 19




                   EXHIBIT 7
      Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 2 of 19

“THE Alliance” Operating Agreement




                                                       Appendix 5

                                            Cross Slot Charterparty


dated

between

(1)     .............................................................

        (Disponent) Owner of the Ship
        ………………………………
        being at the date of this charter classed
        ………………………………
        and having a container carrying capacity of ………………………………
        which Owner undertakes to maintain throughout the term of this Charterparty

        (hereinafter called "the Owner")

and

(2)     .............................................................

        (hereinafter called "the Charterer")


1.      DEFINITIONS

        “Carrier” means the Line identified in the Transport Document as
        responsible for the carriage of the Charterer’s Goods or Other Goods. In the
        case of the Charterer’s Goods the Carrier shall be deemed to be the Charterer
        and no other party. In the case of Other Goods the Carrier shall be deemed to
        be the Line which utilises or sub-lets the slot and no other party.

        “Charterer” shall have the meaning as defined above.

        “Charterer’s Goods” means the whole or any part of the cargo received from
        the Charterer and any container including an empty container whether or not
        the container is owned or hired by the Charterer and any cargo and/or
        container including an empty container occupying a slot used or sub-let by the
        Charterer for the Voyage.

        “Charterparty” means this Slot Charterparty

        “Hague Rules” means the International Convention for the Unification of Certain
        Rules relating to Bills of Lading signed at Brussels on 25th August, 1924.


“THE Alliance” Operating Agreement
                                                                  90
     Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 3 of 19

“THE Alliance” Operating Agreement


       “Hague-Visby Rules” means the Protocol to amend The International
       Convention for the Unification of Certain Rules relating to Bills of Lading
       signed at Brussels on 25th August, 1924. – Brussels, 23rd February, 1968.

       “Institute Warranty Limits” means the maritime area within which a Vessel
       may operate with marine insurance cover.

       “Other Goods” means the whole or any part of cargo received from any Line
       except the Charterer (but including the Owner) and any container including an
       empty container whether or not the container is owned or hired by that party
       and any cargo and/or container including an empty container occupying a slot
       utilised by or sub-let by that Line (in respect of which that Line shall be the
       Carrier as above defined and the Principal Carrier pursuant to sub-clause 21.2
       of the Operating Agreement).

       “Owner” shall have the meaning as defined above.

       “Ship” means any ship sailing in any service operated by the Owner acting
       alone or in a group.

       “Sub-contractor” includes direct and indirect sub-contractor and their
       respective servants and agents.

       “Third Party” means any entity not being a party to this Cross Slot
       Charterparty.

       “Terminal Operator” means any independent contractor providing receiving,
       loading discharging, storage and delivery services at the scheduled port.

       “Transport Document” means a document issued by a Carrier that evidences
       Carrier’s receipt of the Charterer’s Goods or Other Goods and evidences or
       contains the contract of carriage. A Transport Document may be a bill of
       lading or a seaway bill or a booking note or any other document intended to
       have contractual effect as or as evidence of the contract of carriage.

       “Voyage” means the sailing of the Ship between ports for which the slot has
       been chartered by the Charterer from the Owner pursuant to this Charterparty.

       It is agreed

2.     SLOT ALLOCATION AND PERIOD

       The Owner lets and the Charterer hires for the carriage of goods and
       containers ...... slots (or more or less as may be agreed for each Voyage) on
       board the Ship from ................ and thereafter until terminated by separate
       agreement.




“THE Alliance” Operating Agreement
                                             91
      Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 4 of 19

“THE Alliance” Operating Agreement


3.      EMPLOYMENT

3.1     The Ship shall be employed only in lawful trades within the Institute Warranty
        Limits (“IWL”) for the carriage of lawful goods and carried between good and
        safe ports where the Ship can safely lie always afloat Notwithstanding the
        above, the Owner is permitted to operate its ship outside the IWL provided
        that the Owners shall have obtained war risk insurance cover for such
        operations and shall have paid any additional premiums required.

3.2     The cargo carried pursuant to this Charterparty shall comprise of properly
        packed and stowed goods in seaworthy containers of standard sizes and
        specifications, and empty containers of such sizes and specifications save that
        uncontainerised and out of gauge goods may be carried, but only with the prior
        consent of the Owner. If accepted such items shall be carried under the terms
        of this Charterparty but subject to such additional conditions as the Owner
        may require.

3.3     The Charterer’s Goods which are of a dangerous, inflammable, explosive,
        radio-active, obnoxious or damaging nature shall not be shipped pursuant to
        this Charterparty unless:

        (a)    prior written notice of their nature has been given to the Owner by or
               on behalf of the Charterer (including but not limited to particulars of
               the characters of the goods, the flash point, if any, the type of packing
               of the Charterer’s Goods and any other information which the Owner
               may reasonably require); and

        (b)    the Owner has consented after receipt of such notice to accept those
               goods for shipment; and

        (c)    all the relevant requirements and recommendations of the International
               Maritime Organisation and the law and regulations in force in the
               country of registration of the Ship, the port of shipment, the port of
               discharge, any area through which the Ship may pass, and any
               scheduled port of call have been complied with by the Charterer; and

        (d)    the Charterer’s Goods shall have been packed, labelled and stowed
               within the containers and the containers have been labelled by the
               Charterer in accordance with such law, regulations, requirements or
               recommendations, and in any event, so as to avoid such Charterer’s
               Goods causing damage, injury or material discomfort to the Ship, crew
               and Other Goods and to any other property or person.

        Live animals shall not be shipped pursuant to this Charterparty except by
        special arrangement with the Owner and then on no liability terms for the
        Owner.

3.4     If the requirements of sub-clauses 3.1, 3.2 and 3.3 are not complied with by
        the Charterer, the Charterer shall be responsible to the Owner against all loss,

“THE Alliance” Operating Agreement
                                             92
      Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 5 of 19

“THE Alliance” Operating Agreement


        damage or expense arising out of the Charterer’s Goods being tendered for
        shipment or being handled or carried by the Owner pursuant to this
        Charterparty.

3.5     Further, if in breach of sub-clause 3.3 Charterer’s Goods of an inflammable,
        explosive, radioactive, obnoxious, damaging, injurious or dangerous nature are
        shipped they may at any time before discharge be landed at any place or
        destroyed or rendered innocuous by the Owner without compensation.

3.6     Even if Charterer’s Goods are shipped with Owner’s knowledge and consent
        pursuant to sub-clause 3.3, should the same become a danger to the Ship,
        another Charterer’s Goods or Other Goods, they may in like manner be landed
        at any place or destroyed or rendered innocuous by the Owner without liability
        except to general average if any.


4.      REMUNERATION

        The Owner shall be remunerated in accordance with provisions from time to
        time to be separately agreed or in default of agreement shall receive such
        remuneration as shall be fair and reasonable.

5.      OWNER’S EXPENSES

        The Owner shall pay all wages, insurance premiums, charges, dues, taxes,
        agencies, commissions, fees and all other expenses whatsoever incurred in
        connection with the operation of the Ship.

6.      VOYAGE AND DESTINATION

6.1     The itinerary of each Voyage shall be mutually agreed between the Owner and
        the Charterer or, in default of agreement, the Owner’s decision shall prevail, in
        which event the Owner shall advise the Charterer of the details of the itinerary
        as soon as possible together with prompt notification of any updates thereto
        (provided however that the itinerary agreed or decided shall always be in
        accordance with the Operating Agreement).

6.2     The Owner shall be entitled to exercise the liberties to deviate provided in the
        said Hague-Visby Rules at any time without prior notice to the Charterer.
        However, if during the course of a voyage the Owner should deviate in
        circumstances which under the Hague-Visby Rules do not permit the Owner to
        deviate, the Owner shall be responsible for any liability thereby incurred,
        unless the Owner shall have obtained the prior consent of the Charterer to such
        deviation, in which case this indemnity shall not apply.

6.3     Subject as may be otherwise agreed, the Owner shall have the liberty to take
        the Ship out of service for maintenance and repairs. In arranging such periods
        the Owner will take account of the Charterer’s requirements so far as is
        reasonably possible.

“THE Alliance” Operating Agreement
                                             93
      Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 6 of 19

“THE Alliance” Operating Agreement



6.4     Notwithstanding anything to the contrary in this Charterparty or in the
        Operating Agreement, if at any time the Charterer becomes an Affected Line
        (as defined in Clause 2.4 of the Operating Agreement), the Owner may at its
        sole discretion and without notice to the Charterer:

        (a)    Carry the Charterer's Goods to the intended port of discharge by an
               alternative route to that indicated in any Charterers' Transport
               Document or that which is usual for goods consigned to that port of
               discharge; and/or

        (b)    Suspend the carriage of the Charterer's Goods and store them afloat or
               ashore under the terms of this Charterparty and exercise reasonable
               endeavours to forward them to the intended port of discharge, but the
               Owner makes no representations as to the maximum period of
               suspension; and/or

        (c)    Abandon the carriage of the Charterer's Goods and place them at the
               Charterer's disposal at any place or port which the Owner may deem
               safe and convenient, whereupon all responsibility of the Owner
               howsoever arising in respect of such Charterer's Goods shall cease.

6.5     Any steps taken by the Owner pursuant to Clause 6.4 shall: (i) constitute due
        performance of the Owner's obligations under this Charterparty; and (ii) if the
        Charterer's Goods are abandoned, constitute complete and final delivery of the
        Charterer's Goods. The Owner shall nevertheless be entitled to any
        remuneration which it would have earned if the Charterer's Goods had been
        carried to the intended port of discharge without the exercise of any of the
        Owner's rights under Clause 6.4.

6.6     The Charterer shall indemnify the Owner for any costs, losses, liabilities, or
        claims arising out of or in connection with any steps taken pursuant to Clause
        6.4.

7.      OPENING CONTAINERS

7.1     The Owner shall be entitled at any time (but under no obligation) to open any
        container or package and to inspect the contents at the Owner’s expense and
        shall promptly notify the Charterer if they do so. Where possible the Charterer
        shall be advised in advance so that they can attend such opening of container
        or package.

7.2     Containers opened must be properly closed and sealed and records maintained
        which must be available to the Charterer. The Owner must advise the
        Charterer promptly in writing of the replacement seal number. The Owner
        shall bear the cost of closing and re-sealing, save if the inspection of the
        contents of the container shows a discrepancy with the Charterers’ Transport
        Document, when the Charterer shall be responsible in the first instance for the
        closing and resealing costs without prejudice to the Charterers’ right to claim

“THE Alliance” Operating Agreement
                                            94
      Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 7 of 19

“THE Alliance” Operating Agreement


        reimbursement of the same plus any other costs and expenses from those
        interested in the Goods.

7.3     If opening of any Container is the result of a request by Customs or other
        authorities then the costs of such opening and resealing shall be for the
        Charterer in the first instance, without prejudice to the Charterer’s right to
        claim reimbursement of the same plus any other costs and expenses from those
        interested in the Goods.

8.      ACCESS TO LOGS

8.1     The Master and Engineer shall keep full and correct logs and adequate records
        concerning the care and condition of the containers and the Charterer’s Goods
        and all logs and records relevant to the Voyage, the containers, the Charterer’s
        Goods and, if reasonably required, Other Goods shall be accessible to the
        Charterer who shall also be entitled to copy the same. If the Owner is not the
        registered owner of the Ship, the Owner shall ensure that such a similar
        provision is included in the Charterparty or contract between the Owner and
        the party from whom the Owner charters the Ship and shall use reasonable
        endeavours to assist the Charterer to obtain all such logs and records relevant
        to the defence of the case.

8.2     The Owner will co-operate with the Charterer to assist them to identify
        witnesses including but not limited to Ship’s witnesses and obtain statements
        and other necessary evidence in respect of any incident during the currency of
        this Charterparty which gives rise to a claim against the Charterer.

9.      LIABILITY REGIME - GENERAL

        The liability regime under this Charterparty is intended to be a fair and
        reasonable allocation of responsibilities between the Owner and the Charterer.
        Subject always to the specific provisions as more fully set out below: the
        Charterer shall be responsible for and in the first instance shall deal with all
        claims made by those interested in the Charterer’s Goods and with all claims
        caused by the Charterer’s Goods, while the Owner shall be responsible for and
        in the first instance shall deal with all loss and damage caused by the Ship
        and/or by Other Goods carried under the Owner’s Transport Document to the
        Charterer and/or to the Charterer’s Goods and shall deal with any claims made
        by those interested in Other Goods (including those made under Owner’s
        Transport Documents) not caused by the Charterer’s Goods.


10.     OWNER’S LIABILITIES & OBLIGATIONS

10.1    The Owner will be responsible for the seaworthiness of the Ship in accordance
        with Article III Rule 1 and Article IV Rule 1 of the Hague-Visby Rules as
        scheduled to the Carriage of Goods by Sea Act 1971, and subject thereto shall
        be entitled to the rights and immunities set out in Article IV Rules 2, 4 and 6


“THE Alliance” Operating Agreement
                                            95
   Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 8 of 19

“THE Alliance” Operating Agreement


       of the Hague-Visby Rules for all purposes in connection with this
       Charterparty.

10.2   Subject to sub-clause 10.1, the Owner will be responsible planning the
       stowage of the ship, for the proper and careful carriage, custody and care of
       the Charterer’s Goods whilst on board the Ship and for unsecuring and
       discharging the Charterer’s Goods at a port of refuge and for unsecuring,
       discharging, handling and storing the Charterer’s Goods discharged solely in
       order to be reloaded or in order to load or discharge Other Goods and for re-
       loading, re-stowing and re-securing the same provided that any such
       temporary discharge of the Charterer’s Goods is not undertaken at the specific
       request of the Charterer.

10.3   The Owner will be responsible for the Owner’s Stevedoring Operations as
       defined in sub-clause 14 (ii). Should the Charterer’s Goods be damaged, lost
       or delayed by, or should any personal injury or death result from, any of the
       Owner’s Stevedoring Operations then the Owner shall be solely responsible
       therefor and shall indemnify and hold the Charterer harmless in respect of any
       claim, including any third party claim, made against the Charterer in respect
       thereof.

10.4   Subject to sub-clause 10.1, the Owner shall be responsible for the provision of:

       (a)    Adequate electrical power, and sufficient ventilation if under-deck
              stowage is provided

       (b)    A supply of refrigerant gas of the type and number specified by the
              manufacturer and in accordance with the Joint Working Procedure in
              place, and

       (c)    A supply of the recommended lubricating oil, bunkers and

       (d)    Plugging or unplugging, and

       (e)     Plugs and cables to integrated refrigerated containers and actively
       ventilated containers (collectively “Mechanical Containers”) containing the
       Charterer’s Goods shipped on the Ship.

10.5   The Owner shall use all reasonable endeavours to monitor and record the
       performance of all Mechanical Containers whilst on board the Ship and to the
       extent the Owner has the necessary resources (including spare parts etc.) on
       board in order to repair and rectify any breakdown, default or deficiency
       which may occur in any Mechanical Containers using the resources on board
       the Ship as set out in detail in the Joint Working Procedure. The Owner shall
       keep a reasonable number of spares on board the Ship to carry out repairs. If
       the spares on board the Ship are insufficient the Owner, in consultation with
       and at the expense of the Charterer, shall use all reasonable endeavours
       promptly to obtain any required spares or the assistance of a specialised
       refrigeration engineer to the extent as set out in detail in the Joint Working

“THE Alliance” Operating Agreement
                                            96
      Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 9 of 19

“THE Alliance” Operating Agreement


        Procedure. The Owner shall be liable for any loss of or damage to Mechanical
        Containers or the Charterer’s Goods therein arising out of any breakdown,
        fault or deficiency of its machinery but only for such proportion of the loss or
        damage as was caused directly by the failure of the Owner to comply with the
        terms of sub-clause 10.4 and/or this sub-clause.

10.6    The Owner shall indemnify the Charterer against any expense, liabilities, loss,
        damage, claims or demands which the Charterer may reasonably incur or
        suffer by reason of any failure by the Owner to comply with any notices of
        Customs, port and any other authorities, relevant laws, regulations, directions,
        sanctions, prohibitions and orders which relate to the Ship, its ownership, its
        flag, its crew and to any of the ports visited in the Service or by reason of any
        infestation, contamination or condemnation or damage or loss arising from any
        act, neglect or default of any party interested in any Other Goods carried on
        board the Ship under the Owner’s Transport Document other than Charterer’s
        Goods.

10.7    In the event of any loss or damage:

        (i)     caused to the Ship or to Other Goods other than by the Charterer’s
                Goods then these shall, for the purposes of this Charterparty, be the
                primary responsibility of the Owner who shall be obliged to seek
                recourse in relation thereto on its own behalf; and;

        (ii)    caused to the Charterer’s Goods carried on the Ship by Other Goods,
                carried under another Line’s Transport Document, not being the
                Owner’s Transport Document, then the Charterer shall be primarily
                responsible to seek recourse, on its own behalf from the responsible
                third party, including a Responsible Line if any as defined in the
                Operating Agreement; and

        (iii)   caused to the Charterer’s Goods carried on the Ship by Other Goods
                carried under the Owner’s Transport Document then the Owner shall
                be responsible to the Charterer and those interested in the Charterers’
                Goods in respect of all loss, damage and expense incurred by each of
                them

11.     CHARTERER’S LIABILITIES & OBLIGATIONS

11.1    In relation to the Charterer’s Transport Documents, the Charterer shall be
        primarily liable:

        (i)     as Carrier to those interested in the Charterer’s Goods but subject
                always to the Charterer’s rights of recourse as more particularly set out
                in Clause 13 and

        (ii)    to the Owner for any loss or damage caused to the Ship or to Other
                Goods by the Charterer’s Goods as a result of an actionable fault or
                neglect of the Charterer or those interested in the Charterer’s Goods.

“THE Alliance” Operating Agreement
                                              97
  Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 10 of 19

“THE Alliance” Operating Agreement



11.2   Any Transport Document issued by the Charterer must expressly identify the
       Charterer as the Carrier and shall contain a Paramount Clause incorporating
       the Hague or Hague-Visby Rules for the sea transportation period, the New
       Jason Clause and the Both-to-Blame Collision Clause. The Transport
       Document must not incorporate the Hamburg Rules nor any terms more
       onerous than those applied by the Hague or Hague-Visby Rules, nor should it
       provide for shipper’s higher value declarations but must acknowledge that the
       Carrier has no knowledge of the value of the cargo, and shall in no
       circumstances provide a liability per package or unit of weight in excess of
       that applied by the 1979 Brussels Protocol to Article IV Rule 5(a) and 5(d) of
       the Hague-Visby Rules as to Special Drawing Right units of account.
       Although the Charterer gives no warranty or undertaking as to the efficacy of
       such Clauses, the Transport Document shall also include a Himalaya Clause
       (which extends to the law and jurisdiction/arbitration clause in the Transport
       Document) and a Circular Indemnity Clause in favour of the Owner and any
       co-Charterer or Slot Charterer, their servants, agents and sub-contractors. The
       Charterer shall be obliged to issue a Transport Document which includes the
       above Clauses in respect of any Charterer’s Goods occupying slots allocated to
       the Charterer and, as between the Owner and the Charterer, the Charterer’s
       rights and liabilities in respect of the Charterer’s Goods shall be determined as
       if the Charterer had issued such Transport Document.

11.3   The Charterer’s Transport Document shall provide for General Average to be
       adjusted and settled at any port or place at the option of the Charterer as the
       Carrier on terms no less beneficial than the York-Antwerp Rules 1994 but
       always excluding the York-Antwerp Rules 2004 which shall not be
       incorporated. The Charterer’s Transport Document shall provide that the Rules
       governing responsibility and provision for General Average shall apply to the
       Charterer’s Goods whether loaded on deck or under deck.

11.4   Except as a result of a Himalaya Clause, the Charterer’s Transport Document
       shall not create a contractual relationship between those interested in the
       Charterer’s Goods with the Master and/or with the Owner.
11.5   The Charterer shall process all claims made under its Transport Documents
       and shall defend or compromise any such claim as it may reasonably decide,
       when it shall fully satisfy any settlement agreed by it or any judgment entered
       against it. The Charterer shall keep the Owner fully and timely informed about
       the conduct of the claim and shall if reasonably possible seek the Owner’s
       approval to any settlement in the event that a recourse claim against the Owner
       is contemplated.

11.6   If notwithstanding 11.1 above any party interested in or purporting to be
       interested in the Charterer’s Goods pursues a claim wholly or partly directly
       against the Owner or, in cases where the Owner is not the owner of the Ship, if
       the person from which the Owner has chartered the Ship seeks an indemnity in
       respect of a claim by a party interested in or purporting to be interested in the
       Charterer’s goods, then the Charterer, without prejudice to their rights of


“THE Alliance” Operating Agreement
                                            98
   Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 11 of 19

“THE Alliance” Operating Agreement


       recourse under this Charterparty, will indemnify and hold the Owner harmless
       on the terms more particularly set out in this Clause 11.

11.6.1 Should notwithstanding sub-clause 11.5 those interested in the Charterer’s
       Goods or, in cases where the Owner is not the owner of the Ship, the person
       from whom the Owner has chartered the Ship, threaten or commence
       proceedings in any competent jurisdiction against the Owner then, provided
       always the Owner provides prompt notice and full details of the same, the
       Charterer shall at its option either

       (i) stand in the Owner’s shoes when the Owner’s liabilities and rights shall be
       transferred to and vest in the Charterer who shall take over and deal with the
       claim, when. the Owner will do all things reasonably necessary to assist the
       Charterer so to do, including but not limited to the provision of a Power of
       Attorney or other written authority, and all reasonable assistance as regards the
       provision of documents and evidence, whether written or oral, to enable the
       Charterer properly to defend the claim on the Owner’s behalf or

       (ii) require the Owner to defend the claim, and then bring a recourse action
       against the Charterer in respect of any legal or other fees that the Owner
       reasonably incurs for the proper defence of the claim, including funds required
       to be paid under a reasonable settlement or to satisfy any Final Judgment
       provided always the Charterer has been fully and timely informed about the
       conduct of the claim and has approved the steps taken by the Owner (such
       approval not to be unreasonably withheld)

11.6.2 If notwithstanding the Owner’s full compliance with 11.6.1 above the
       Charterer is unable to stand in the Owner’s shoes for reasons beyond the
       Owner’s control or should the Owner and the Charterer expressly agree on a
       case by case basis that the Owner shall itself defend the claim, the Owner is
       entitled to bring a recourse claim against the Charterer in respect of any legal
       or other fees the Owner reasonably incurs for the proper defence of the claim
       including funds required to be paid under a reasonable settlement of the claim
       or to satisfy any final Judgment provided always that the Charterer has been
       fully and timely informed about the conduct of the proceedings and has
       approved the steps taken by the Owner (such approval not to be unreasonably
       withheld).

11.7   Should the Ship or Other Goods be damaged, lost or delayed by, or should any
       personal injury or death result from, any of the Stevedoring Operations as
       defined in sub-clause 14 (i) then the Charterer shall be solely responsible
       therefore and shall indemnify and hold the Owner harmless in respect of any
       claim, including any third party claim, made against the Owner in respect
       thereof.

11.8   The Charterer shall indemnify the Owner against any expense, liabilities, loss,
       damage, claims or demands which the Owner may reasonably incur or suffer
       by reason of any failure by the Charterer to comply with any notices of
       Customs, port and any other authorities, relevant laws, regulations, directions,

“THE Alliance” Operating Agreement
                                            99
  Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 12 of 19

“THE Alliance” Operating Agreement


       sanctions, prohibitions and orders which relate to the Charterer’s obligations
       under this Charterparty, or by reason of any infestation, contamination or
       condemnation or damage or loss arising from any act, neglect or default of any
       party interested in the Charterer’s Goods carried on board the Ship.

12.    OWNER’S RECOURSE RIGHTS AND OBLIGATIONS

12.1   If loss or damage is caused by reason of those matters set out in sub-clause
       10.7 (i) above then this shall be the primary responsibility of the Owner who
       shall have no right of recourse against the Charterer in respect thereof under
       this Charterparty, but always without prejudice to any rights that the Owner
       may have as the Ship Operator against the Responsible Line under the
       Operating Agreement (including Appendix 5 Cross Slot Charterparty).

12.2   If loss or damage is caused to the Charterer’s Goods carried on the Ship by
       reason of those matters set out at sub-clause 10.7 (ii) then the Charterer shall
       on its own behalf seek recourse , from the Responsible Line as determined in
       accordance with Clause 20 of the Operating Agreement, but shall have no
       responsibility in respect of any damage to the Ship or to the Owner who alone
       shall be obliged to seek recourse in respect thereof from the responsible third
       party, including a Responsible Line if any as defined in the Operating
       Agreement; or

12.3   If loss or damage is caused to Charterers’ Goods carried on the Ship by reason
       of those matters set out at sub-clause 10.7(iii) then the Charterer shall have
       recourse action against the Owner.

13.    CHARTERER’S RECOURSE RIGHTS AND OBLIGATIONS

13.1   The Charterer’s obligations at sub-clauses 11.5, 11.6 above and for the
       Stevedoring Operations at 14.(i) shall be its primary liability but shall always
       be strictly without prejudice to its right subsequently to obtain reimbursement
       or a contribution from the Owner of all sums properly paid and reasonably
       incurred by it whether on its own behalf or on behalf of the Owner in respect
       of the claim in the event that the liability that the Charterer has (or which it has
       assumed by virtue of its obligations to provide recourse to the Owner under
       sub-clause 11.6.) arises in whole or in part from a breach or breaches of
       Owner’s liabilities under Clause 10 above or otherwise under this
       Charterparty.

13.2   The Charterer’s rights of recovery under sub-clause 13.1 above shall also
       include the Charterer’s reasonable legal costs and disbursements and other
       expenses incurred in relation to its primary liability and also in obtaining a
       recovery from the Owner of any sums so paid.

13.3   The liability of the Owner to reimburse or make a contribution to the Charterer
       under sub-clause 13.1 above shall be back to back with and shall, save for the
       addition of those sums due to the Charterer pursuant to sub-clause 13.2 above,
       in no event exceed the primary liability (if any) of the Charterer for the claim

“THE Alliance” Operating Agreement
                                            100
  Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 13 of 19

“THE Alliance” Operating Agreement


       under the Charterer’s Transport Document and shall be subject always to the
       Charterer’s compliance with its obligations under sub-clauses 11.2 and 11.4.

13.4   The liability of the Owner for any loss of or damage to or in connection with a
       container owned or hired or operated by the Charterer shall not in any event
       exceed the cost of repair or the market value of the container at the time of
       such loss or damage, whichever is the less, and the Owner and the Ship shall
       not in any event be liable for any damage to a container which does not exceed
       US$500 on any one voyage.

13.5   In the event that the Charterer is liable to the Owner or to a third party in
       relation to the Stevedoring Operations in accordance with sub-clause 11.6 the
       Owner shall use its best endeavours to assist the Charterer in relation to any
       recovery action the Charterer may have against the stevedores or the Terminal
       Operator including but not limited to the provision of relevant documentation
       and witness evidence, whether written or oral, and as necessary the assignment
       or other transfer of any rights that the Owner may have for the benefit of the
       Charterer in relation to such recourse claim.

14.    RESPONSIBILITY FOR STEVEDORES

       The responsibilities of the Owner and the Charterer under this Charterparty for
       those functions of stevedores or a Terminal Operator as identified below shall
       be as follows:

       (i)    any loading, stowing, lashing, securing, unlashing, unsecuring and
              discharging operation undertaken by stevedores or the Terminal
              Operator at the loading and discharging ports identified in a
              Charterer’s Transport Document shall be carried out as agents for and
              at the expense of and under the responsibility of the Charterer in
              respect of the Charterer’s Goods (“the Stevedoring Operations”).

       (ii)   in all other cases the Stevedoring Operations shall be carried out by
              stevedores or the Terminal Operator as agents for and at the expense of
              and under the responsibility of the Owner (“the Owner’s Stevedoring
              Operations”).

15.    ARREST

15.1   In the event that the Ship or other ship in the ownership, associated ownership
       or control of the Owner is arrested or otherwise detained as security for a
       claim by a party said to be interested in the Charterer’s Goods then the Owner
       shall provide its own security in such amount and on such terms as the Owner
       is able reasonably to negotiate or as the Owner is ordered by any Court or
       Tribunal of competent jurisdiction to provide, when the Charterer shall
       promptly provide counter-security either by way of a Club Letter or if that is
       not available by way of a bank guarantee or other security, in a form
       acceptable to the Owner on back-to-back terms in consideration of the Owner
       providing primary security.

“THE Alliance” Operating Agreement
                                           101
  Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 14 of 19

“THE Alliance” Operating Agreement



15.2   In the event that the Ship is arrested or detained for security for any claim set
       out at sub-clause 10.7 above then the Owner shall promptly provide the same
       to procure the release of the Ship.

16.    TIME BAR

16.1   The liabilities of the Owner under sub-clauses 10.1 – 10.7, 13.4 and 14(ii)
       shall be time barred absolutely 18 months after the Charterer’s Goods have
       been or in the case of non-delivery when the Charterer’s Goods should have
       been delivered or 30 months in the event of any claim which is brought under
       or subject to the Hamburg Rules. If the Charterer receives a claim for which it
       intends to seek recourse against the Owner, the 18 month period alternatively
       30 month time bar periods as above shall still apply in the case of such
       recourse claim. Requests by the Charterer for extensions of time shall not be
       unreasonably refused.

16.2   The liabilities of the Charterer under Clauses 11 and 14(i) shall be time barred
       absolutely 18 months after the Charterer’s Goods have been or in the case of
       non-delivery when the Charterer’s Goods should have been delivered or 30
       months in the event of any claim which is brought under or subject to the
       Hamburg Rules. If the Owner receives a claim for which it intends to seek
       recourse against the Charterer, the 18 month period alternatively 30 month
       time bar periods as above shall still apply in the case of such recourse claim.
       Requests by the Owner for extensions of time shall not be unreasonably
       refused.

17.    GENERAL RIGHT OF LIMITATION

       Nothing in this Charterparty shall prejudice or deprive the Owner or the
       Charterer of their respective rights of limitation or exclusion of liability under
       any applicable or relevant law and/or international convention.

18.    SANCTIONS

       The Owner and the Charterer will comply with trade sanctions laws and
       regulations applicable at any time during this Charterparty, including but not
       limited to applicable United Nations resolutions, European Union regulations,
       and US federal and state laws and regulations (“the Sanctions Laws”).

       The Owner and the Charterer will each maintain a process for complying with
       Sanctions Laws and will keep adequate records of this compliance process.
       The Charterer warrants that the carriage of Charterer's Goods including
       containers will not expose the Owner to any liability for breach of Sanctions
       Laws. The Charterer shall indemnify the Owner for any loss, liability or
       expense arising in connection with any breach or alleged breach of a Sanctions
       Law as a result of the carriage of Charterer's Goods including containers.




“THE Alliance” Operating Agreement
                                            102
  Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 15 of 19

“THE Alliance” Operating Agreement


       The Owner may refuse to load, or may discharge at any place and without any
       further liability whatsoever, any Charterer's Goods including containers if it
       has reasonable grounds to believe that carriage thereof will or may contravene
       any Sanctions Laws or is otherwise contrary to the Owner's sanctions
       compliance policy.

19.    GENERAL AVERAGE & SALVAGE SERVICES RECEIVED

19.1   General Average shall be adjusted at any port or place at the Owners option
       and shall be settled according to the York-Antwerp Rules 1994. The Owner’s
       remuneration and the freight earned by the Charterer shall not contribute to
       General Average. The Owner authorises and empowers the Charterer to act as
       the agents of the Owner in the collection of General Average security. The
       Charterer will use its best endeavours to assist the Owner to obtain the
       contributions properly due to the Owner in respect of the Charterer’s Goods
       for which the Charterer is Carrier under a Transport Document as set out in
       more detail in Clause 11 unless delivered to the consignee prior to notice being
       given by the Owner to the Charterer that General Average security is required.

       Furthermore, the Charterer guarantees the contributions properly due to the
       Owner in respect of containers owned or hired by the Charterer.

19.2   In the event of the Ship needing to engage salvage services and, in order to
       secure the release of the Charterer’s Goods and containers for oncarriage, the
       Owner is required to give any undertaking to salvors to assist in the collection
       of security and not to release the Charterer’s Goods including containers until
       acceptable salvage security has been provided, the Charterer shall guarantee to
       the Owner that the requirements of such undertaking will be met in respect of
       containers owned, hired or operated by the Charterer and furthermore use its
       best endeavours to assist the Owner to obtain such undertaking in respect of
       the Charterer’s Goods for which the Charterer is the Carrier, provided that
       these requirements are notified to the Charterer prior to the delivery of the
       Charterer’s Goods including containers to the Charterer.

19.3   In the event of a General Average situation arising at a port of refuge the
       Owner and the Charterer shall consult on the desirability and practicability of
       on-carriage under a non-separation agreement. The costs of such on-carriage
       recoverable within General Average as substituting expenses are for the
       account of the General Average community.

19.4   The Owner undertakes that his demands for General Average security and
       counter security for salvage (where Clause 19.2 applies) shall be reasonable in
       the light of what is readily available at the destination port/place of delivery. If
       the Owner is unprepared to accept security offered he will accept and
       reimburse to the Charterer any storage costs which the Charterer, despite best
       endeavours, is unable to recover from his cargo interests.




“THE Alliance” Operating Agreement
                                             103
  Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 16 of 19

“THE Alliance” Operating Agreement


20.    SALVAGE

       The Charterer shall be entitled to the percentage, as agreed for the Voyage
       under Clause 2, of all salvage and assistance to other ships after deducting the
       Master's and crew's proportion and all legal and other expenses including a
       reasonable sum for the time lost in salvage and the cost of repairing damage
       incurred in the salvage to the extent not recoverable from hull insurers. The
       Charterer shall be bound by all measures taken by the Owner in order to
       secure payment of salvage and to fix its amount.

21.    STOWAWAYS

       Any fines, costs and losses incurred in respect of stowaways shall be for the
       Owner’s account unless it can be proved that the means by which the
       stowaway gained access to the Ship was by hiding in the Charterer’s Goods
       including containers prior to loading, in which case all such fines, costs and
       losses shall be for the Charterer’s account, except to the extent that such fines,
       costs and losses have arisen as a result of unlawful conduct by the Master,
       officers or crew.


22.    CONTRABAND AND DRUGS

       In the event that contraband and or unmanifested drugs or goods are found to
       have been shipped as part of the Charterer’s Goods including containers on
       board the Ship, any fines or imposts levied and legal and all other costs
       incurred, including but not limited to loss of time for the Ship shall be for the
       Charterer’s account and the Charterer shall on demand provide reasonable
       security required to enable the Ship to sail. If it can be established that the
       presence of contraband and or unmanifested drugs or goods was due solely to
       the act neglect or default of the Owner their servants agents or sub-contractors
       such fines or imposts levied and all legal and other costs incurred shall be for
       the Owners account who shall, on demand, provide the security.
23.    DECK CARRIAGE

23.1   The Charterer’s Goods in containers and the Charterer’s empty containers may
       be carried on deck and shall contribute to General Average whether carried on
       or under deck.

23.2   The Charterer’s Goods not in containers and the Charterer’s Goods stowed on
       flat racks may be carried on deck only with the mutual agreement of the
       Charterer and Owner in writing. The Owner shall not be bound to give such
       approval but in the event that it is given any loss or damage that arises solely
       because the carriage is on deck (but not otherwise) shall be at the Charterer’s
       risk, responsibility and expense as between the Owner and the Charterer.




“THE Alliance” Operating Agreement
                                            104
  Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 17 of 19

“THE Alliance” Operating Agreement


24.    NON-ASSIGNMENT

       Neither party shall assign this Charterparty without the prior written consent of
       the other, such consent not to be unreasonably withheld. The Charterer shall
       not sub-let any slots or part thereof unless otherwise agreed.


25.    MUTUAL EXEMPTION CLAUSE (Force Majeure)


25.1   Neither the Owner nor the Charterer shall be responsible for any loss or
       damage or delay or failure in performance under this Charterparty resulting
       from Act of God, the event of war, whether declared or not, hostilities or the
       imminence thereof, act of public enemies, arrest or restraint of princes, rulers
       or people, or compliance with any compulsorily applicable law or
       governmental directive, search and rescue operations boycott against flag,
       political ban, terrorism, civil commotion, labour disputes, strikes, lock-outs or
       other events of a Force Majeure nature.

25.2   Except as elsewhere provided neither the Owner nor the Charterer shall be
       responsible for any indirect or consequential loss, including but not limited to
       damage or decline in the market value of the Ship or the Charterer’s Goods
       during delays, loss of profit or loss of business opportunities in respect of any
       claim that the one may have against the other.


26.    LAW AND ARBITRATION


26.1   The interpretation, construction, and enforcement of this Agreement, and all
       rights and obligations between the Parties under this Agreement, shall be
       governed by the laws of England, provided, however, that nothing herein shall
       relieve the Parties from the applicable requirements of the U.S. Shipping Act
       of 1984, as amended.

26.2   Without prejudice to a Party's right to seek relief in the courts the Parties shall
       use reasonable efforts to negotiate in good faith and settle amicably any
       dispute or difference that may arise out of or relate to this Agreement (a
       “Dispute”). If a Dispute cannot be settled through negotiations by appropriate
       representatives of the Parties involved, a Party may give to the other Party(s) a
       notice in writing of the Dispute and request the Dispute to be resolved between
       the senior management of the relevant Parties (a "Dispute Notice"). Within
       seven (7) days of the Dispute Notice being given the relevant Parties
         shall each refer the Dispute to a member of senior management nominated
       by the Party who shall meet in order to attempt to resolve the Dispute. If the
       Dispute is not settled by agreement in writing between the Parties within
       fourteen (14) days of the Dispute Notice being given, regardless of whether a
       meeting has taken place it shall be resolved in accordance with sub-clause
         26.3 below.

“THE Alliance” Operating Agreement
                                            105
  Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 18 of 19

“THE Alliance” Operating Agreement



26.3   Any Dispute arising out of or in connection with this Agreement which cannot
       be resolved amicably in accordance with Clause 26.2 shall be referred to
       arbitration in London (unless varied with the unanimous consent of the Parties
       involved) in accordance with the Arbitration Act of 1996 or any statutory
       modification or re-enactment thereof. The arbitration shall be conducted in
       accordance with the LMAA (London Maritime Arbitration Association) terms
       current at the time when the arbitration proceedings are commenced.

26.4    In the case of a Dispute involving only two Parties, the tribunal shall consist
       of three (3) arbitrators. In such instances, the Party referring the matter to
       arbitration shall appoint its arbitrator and send notice of such appointment in
       writing to the other Party, and requesting that such Party appoint an arbitrator
       within 14 days. After appointment of an arbitrator by the second Party, the two
       appointed arbitrators shall appoint a third. The arbitrators shall have no
       financial or personal interest whatsoever in or with any Party and shall not
       have acquired a detailed prior knowledge of the matter in dispute. If the other
       Party does not appoint its own arbitrator and give notice that it has done so
       within the 14 days specified, the Party referring a Dispute to arbitration may,
       without the requirement of any further prior notice to the other Party, appoint
       its arbitrator as sole arbitrator and shall advise the other Party accordingly. The
       award of a sole arbitrator shall be binding on both Parties as if he had been
       appointed by agreement.

26.5   Where there are only two Parties to the Dispute and where the amount in
              dispute does not exceed US$100,000, the arbitration shall be conducted
       in     accordance with the LMAA Small Claims Procedure current at the
       time when     the arbitration proceedings are commenced.

26.6   If a Party wishes to refer a Dispute to arbitration where there are three (3) or
       more Parties involved in the Dispute, the referring Party shall request that the
       President of the LMAA for the time being appoint the three (3) arbitrator
       tribunal.

26.7   Without prejudice to the tribunals' power under the LMAA Terms to order
       concurrent hearings, where two or more arbitrations appear to raise common
       issues of fact or law, the tribunals may direct that the arbitrations shall be
       consolidated. Where such an order is made, the tribunals may give such
       directions as the interests of fairness, economy and expedition require,
       including:

       (a) That any directions previously given shall be revoked;

       (b) That the documents which have been disclosed by the Parties in one
                   arbitration shall be made available in the other arbitration upon
       such                conditions as the tribunals may determine;

       (c) That the evidence which has been given in one arbitration shall be received
                   and admitted in the other arbitration, subject to Parties being given

“THE Alliance” Operating Agreement
                                            106
    Case 3:21-mc-80107-LB Document 3-7 Filed 04/30/21 Page 19 of 19

“THE Alliance” Operating Agreement


          a                  reasonable opportunity to comment upon it and subject to
          such other                conditions as the tribunals may determine.

26.8 If an order for consolidation is made under Clause 26.7 and the membership
          of the tribunals is not identical, the consolidated arbitration shall, after the
          date of consolidation, be heard and determined by the tribunal first
         appointed.

26.9       The arbitrators' decision, including the written findings of fact and
           conclusions, shall be final and conclusive; judgment may be entered on the
           award and the award shall be enforceable in any court of competent
           jurisdiction.

26.10 Any interest awarded under this Clause shall be simple interest only.



Signed

For and on behalf of the Owner                     ...........................................

For and on behalf of the Charterer     ...........................................

Dated ....................




“THE Alliance” Operating Agreement
                                                107
